DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second seal that is frustoconically shaped and arranged in a region of an open end of the cup-shaped piston and configured to seal the cup-shaped piston from the housing, wherein the second seal extends radially from the open end of the cup-shaped piston and extends axially towards the base region of the cup-shaped piston” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-21 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 has been amended to read “a second seal that is frustoconically shaped and arranged in a region of an open end of the cup-shaped piston and configured to seal the cup-shaped piston from the housing, wherein the second seal extends radially from the open end of the cup-shaped piston and extends axially towards the base region of the cup-shaped piston”
The disclosed second seal appears to be ref. nos. 13 and 14 (and ref. no. 15 in Fig. 2).  A portion of Fig. 2 is reproduced with a portion of Fig. 1 below Fig. 2.

    PNG
    media_image1.png
    223
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    515
    media_image2.png
    Greyscale

Neither of the seals shown (or disclosed) appears to meet the newly added limitations.  In Fig. 2, there appears to be a portion that extends radially, but there is no portion that extends axially (and the diagonal lip portion is at best only partially frustoconical which would not 

Claims 12-21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been amended to read “a second seal that is frustoconically shaped and arranged in a region of an open end of the cup-shaped piston and configured to seal the cup-shaped piston from the housing, wherein the second seal extends radially from the open end of the cup-shaped piston and extends axially towards the base region of the cup-shaped piston”
The disclosed second seal appears to be ref. nos. 13 and 14 (and ref. no. 15 in Fig. 2).  A portion of Fig. 2 is reproduced with a portion of Fig. 1 below Fig. 2.

    PNG
    media_image1.png
    223
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    515
    media_image2.png
    Greyscale

Neither of the seals shown (or disclosed) appears to meet the newly added limitations.  In Fig. 2, there appears to be a portion that extends radially, but there is no portion that extends axially (and the diagonal lip portion is at best only partially frustoconical which would not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14, 16-21, and 23-25 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Bonnano (WO 2016/102242 A1) in view of Jamison et alia (US Patent Number 8,783,653), hereinafter “Jamison”.
Note that US Patent Number 10,260,644 B2 will be used as the translation for WO 2016/102242 A1 and all citations are from the US Patent.
	Re claim 12, Bonnano discloses a valve comprising: a housing (see Fig. 1); a valve seat (11); a solenoid (5) arranged in the housing; a pin (7) configured to be moved by the solenoid; and a cup-shaped piston (8) connected to the pin.  Bonnano fails to disclose a first seal arranged in a base region of the cup-shaped piston and configured to axially interact with the valve seat; and a second seal that is frustoconically shaped and arranged in a region of an open end of the cup-shaped piston and configured to seal the cup-shaped piston from the housing, wherein the second seal extends radially from an open end of the cup-shaped piston and extends radially towards the base region of the cup-shaped piston; wherein the first seal interacting with the valve 
Jamison discloses a similar valve (see Figs. 1-6 and 8-10) comprising a valve seat (103); a solenoid (22) arranged in the housing (including 12 and 14); a pin/piston (36) configured to be moved by the solenoid; a first seal (58) arranged in a base region pin/piston and configured to axially interact with the valve seat; and a second seal (52) arranged higher on the pin/piston and configured to seal the pin/piston from the housing.  A portion of the seal is frustoconical (at least to the extent that a portion of applicant’s second seal is frustoconical).  Also portion of the seal are radially and axially extended (at least to the extent that applicant’s second seal is).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the first and second seals of Jamison on the base and upper portion of the cup-shaped piston of Bonnano in order to selectively seal the valve seat and provide a seal with the housing as taught by Jamison.  Re, the first seal interacting with the valve seat has a first outer diameter which corresponds to a second outer diameter of the second seal at the open end of the cup-shaped piston, the relationship between the diameters is shown to be approximately 10%, which is considered within the bounds of “corresponds”, which must be greater than 5% due to claim differentiation with respect to claim 13.  Alternatively, the width of the housing that needs to be sealed and the width of the valve seat that need to be covered are seen as variables that can be selected due to the size of the overall device, the size of the flow path, etc. (i.e. results-effective variables) and sizing either or both such that the diameters of the seals approximately correspond is seen as an obvious change in results-effective variables.
Re claim 13, the modified Bonnano discloses the valve as claimed in claim 12, wherein the first outer diameter and the second outer diameter differ by a maximum of 5% (note the 
Re claim 14, the modified Bonnano discloses the valve as claimed in claim 12, wherein the first seal and the second seal are composed of a rubber (see Jamison, col. 3, line 64 and col. 4, lines 11 and 12). 
Re claim 16, the modified Bonnano discloses the valve as claimed in claim 12, wherein at the second seal at the open end of the cup-shaped piston has a base body that adjoins a radially circumferential sealing lip in a direction of the base region of the cup-shaped piston (note the extending lip extending from a base portion in seal 52 of Jamison). 
Re claim 17, the modified Bonanno discloses the valve as claimed in claim 16. Bonanno also discloses forming beads (14) in parts of the piston (although not for seals). It would have been obvious to have formed the radially circumferential bead in a region of the base body of the second seal as this is a known technique for modifying the piston of Bonanno as the resulting device would yield results that are predictable (i.e., beads would be formed for the seal).
Re claim 18, the modified Bonnano discloses the valve as claimed in claim 12, further comprising: a metallic disc (ref. no. 9, note that the material is either plastic or metal, see claim 7) connected to the cup-shaped piston in the base region of the cup-shaped piston, wherein the first seal interacting with the valve seat is arranged at least on an outer periphery of the disc (arranging the bottom seal of Jamison on the base region of the cup-shaped piston of Bonnano would have the seal at least on an outer periphery of the disc). 

Re claims 20 and 21, the modified Bonnano discloses the valve as claimed in claim 18.  However, Bonnano fails to disclose the metallic disc is welded or soldered to the cup-shaped piston or the metallic disc is connected to the cup-shaped piston by a catch and push-fit type connection or a press-fit connection.  The examiner takes official notice that welding, soldering, catch and push-fit type connections, and press-fit connections are all old and well known manners of connecting discs and of which would yield the predictable result of attaching the disc to the piston.
Re claim 23, the modified Bonnano discloses the valve as claimed in claim 14, wherein the first seal and the second seal are composed of a rubber (see Jamison, col. 3, line 64 and col. 4, lines 11 and 12).
Re claim 24, the modified Bonnano discloses rubber (see Jamison, col. 3, line 64 and col. 4, lines 11 and 12), but not explicitly flouro rubber.  However, the narrower fluoro rubber is seen as an obvious variation.
Re claim 25, the modified Bonnano discloses the valve as claimed in claim 12, wherein the first seal extends axially along a cylindrical portion of the cup-shaped piston.



Claim 15 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Bonanno in view of Jamison as applied to claim 14 above, and further in view of Sauer et alia (US Patent Number 8,746,657), hereinafter “Sauer”.
The modified Bonanno discloses the valve as claimed in claim 14. Sauer discloses a similar valve with two seals. Sauer also discloses vulcanizing one or more seals (see col. 1, lines 57-64). It would have been obvious to one having ordinary skill in the art before the .

Allowable Subject Matter
Claim 22 is allowed.

Response to Arguments
Applicant's arguments filed July 15, 2021 with respect to the amendments to claim 12 have been fully considered but they are not persuasive.
As noted above, the shown (and disclosed) second seal does not appear to meet the new claim language
Claim 12 has been amended to read “a second seal that is frustoconically shaped and arranged in a region of an open end of the cup-shaped piston and configured to seal the cup-shaped piston from the housing, wherein the second seal extends radially from the open end of the cup-shaped piston and extends axially towards the base region of the cup-shaped piston”
The disclosed second seal appears to be ref. nos. 13 and 14 (and ref. no. 15 in Fig. 2).  A portion of Fig. 2 is reproduced with a portion of Fig. 1 below Fig. 2.

    PNG
    media_image1.png
    223
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    515
    media_image2.png
    Greyscale

Neither of the seals shown (or disclosed) appears to meet the newly added limitations.  In Fig. 2, there appears to be a portion that extends radially, but there is no portion that extends axially (and the diagonal lip portion is at best only partially frustoconical which would not distinguish over Jamison).  In Fig. 1, there does not appear to be a portion that extends radially from the open end of the cup-shaped piston.
Additionally, Jamison appear to meet the limitations.  In Jamison, second seal (52) extends radially, has a diagonally (frustonical?) portion, and portions extend axially.


    PNG
    media_image3.png
    66
    268
    media_image3.png
    Greyscale






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753